Order entered July 11, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00271-CR

                                 RICKY MORENO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00878-T

                                            ORDER
       Before the Court is court reporter Trashuna Salaam’s July 7, 2018 request for an

extension of time to file the reporter’s record in this case. We GRANT the request and ORDER

the reporter’s record filed on or before July 23, 2018.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE